The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 7/12/2022 have been entered and considered. Upon entering amendment, claim 1 has been amended, and claims 2-8 have been canceled. Claim 1 remains pending.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the “the claimed invention advantageously makes the inductance in the top coil equal to the inductance in the bottom coils…” and “in amended claim 1, the size of each coil and the number of turns of each coil are specified together with specific numerical values to make the inductance occurring in the top coil and inductance occurring in the bottom coils the same.” (Remarks, pg.8). The examiner respectfully disagrees, because the arguments are directed towards unclaimed subject matter. For instance, nowhere in claim 1 does the claim language correlate the number of different turns and specific dimensions to making “the inductance value of the top coil equal to the inductance in the bottom coils” or the “same”. Previously presented claim 7 had “a same inductance value” for all three coils but this is not found in the currently presented claims. The broad language of the currently presented claims appear to indicate that the first and second bottom coils and the top coil can also have different inductance values from each other. In other words, there is no claimed specific correlation between the dimensions of the coils and the number of turns of each coil to make the inductance value in each coil the same in claim 1 as alleged by applicant. “It is not proper to read limitations appearing in the specification into the claim when these limitations are not recited in the claim” (emphasis added).  See in re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2s 1671, 1674 (Fed.Cir. 1994); Intervet America Inc. v. Kee-Vet Lab. Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, 1476 (Fed.Cir. 1989).  
Furthermore, the applicant states “because the inductance between the top coil and the bottom coils is the same, the charging area is complete, and a homogenous charging amount can be provided if the charging positions are different.” (Remarks, pg.8). As noted previously, nowhere in the claim does it require the inductance between the top coil and the bottom coils to be the same. Additionally, the benefit of “a homogenous charging amount if the charging positions are different” is not claimed and therefore not given any patentable weight. It has been held that “During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc).  MPEP §2173.02.
See below for further analysis of the claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein the wireless power transmitter uses an input voltage of the full-bridge inverter to control an amount of power which is transferred.” It is noted that the “wireless power transmitter” is the entire system as identified in claim 1’s preamble, which includes the coil assembly and the full-bridge inverter. Thus, the wireless power transmitter itself (i.e. both the coil assembly and the full bridge inverter) cannot use its own inverter’s input voltage. A specific component (i.e. the coil assembly) of the wireless power transmitter must be identified as the component that uses an input voltage of the full-bridge inverter. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2012/0098486 A1) in view of Kurz et al. (2015/0145635 A1) in further view of Singh (2013/0260676 A1).
Regarding Claim 1, 
Jung (Figs.2-3, 9) teaches a wireless power transmitter configured to transfer power to a wireless power receiver (item 50), comprising: 
a coil assembly (items 331-333) comprising first and second bottom coils (332, 333) placed adjacent to each other in a line (see Figs.2-3) and each consisting of a single layer of a number of turns (see Fig.2) and a top coil (331) stacked on the first and second bottom coils (332 and 333, respectively) and consisting of a single layer of a number of turns (see Fig.2); and 
a full-bridge inverter (item 14),
wherein the first and second bottom coils (332, 333) and the top coil (331) have a substantially rectangular frame structure with a through hole in the center (see Fig.2; Jung illustrates that all three coils 331-333 have “substantially” rectangular frames and each have a through hole in the center), 
wherein the top coil (331) lies on a plane surface in the middle between the first and second bottom coils (332-333) (see Figs.2-3; Jung illustrates top coil 331 being placed in the middle between the first and second bottom coils 332 and 332), 
wherein there is a distance from the center of the first and second bottom coils (332 and 333) to the center of the top coil (331) (see Figs.2-3), 
wherein the first and second bottom coils (332 and 333) have a height and a width (see Figs.2-3, Jung illustrates the first and second bottom coils 332 and 333 that inherently have a height and a width to form the rectangular shaped coils), and the through hole in the first and second bottom coils (332 and 333) has a height and a width (see Fig.2, Jung illustrates the through hole in the first and second bottom coils inherently have a height and a width), 
wherein the top coil (331) has a height and a width (see Figs.2-3, Jung illustrates rectangular shaped top coil 331 noting that these dimensions are inherent/form the basis to a rectangular shaped coil), and the through hole in the top coil (331) has a height and a width (see Fig.2, Jung illustrates the through hole in the top coil 331 inherently has a height and a width),
wherein the first and second bottom coils (332 and 333) and the top coil (331) have a thickness (Jung, Figs.2 and 3; The first and second bottom coils and the top coil inherently have a thickness that forms the basis of the rectangular shaped coil),
wherein the wireless power transmitter uses the full-bridge inverter (14) to control an amount of power which is transferred (pars [98, 106]),
wherein the first and second bottom coils (332 and 333) and the top coil (331) have an inductance value (pars [98, 106]; Jung teaches each of the first and second bottom coils and the top coil may be selected to generate an induced magnetic field; thus each of the coils inherently has an inductance value noting that each coil is connected to a capacitor to form an L+C resonant circuit where L/the inductance has a value and C/the capacitance also has a value. Note: the inductance values are not required to be the same and are any different/arbitrary value). 
Jung does not explicitly state that the value of the single layer of the first and second bottom coils consist of 11 turns, the value of the top coil consists of 12 turns, the distance from the center of the first and second bottom coils to the center of the top coil is set to a range of 21 mm to 25 mm, and the inductance value within a range of 10.6 uH to 12.0 uH; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to have the first and second bottom coils consist of 11 turns, the top coil consist of 12 turns, the distance from the center of the first and second bottom coils to the center of the top coil to be set to a range of 23mm to 25mm, and the inductance value within a range of 10.6 uH to 12.0 uH since it has been held that discovering an optimum value of a result effective variable and discovering the optimum or working ranges involves only routine skill in the art (see MPEP 2144.05). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 105 USPQ 233. Because Jung does not specifically disclose what the number of turns are, what the distance between the centers of the coils is, and what the inductance value for the coils are, selecting the number to be 11 and 12, the distance to be a range of 21mm to 25mm, and the inductance value to be within a range of 10.6 uH to 12uH is part of the routine trial and error that belongs to one skilled in the art. Selecting values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV)(A) and 2144.05.
Jung does not explicitly disclose the value of the height of the first and second bottom coils to be 48mm to 50mm and the width to be 43mm to 45mm, the value of the through hole in the first and second bottom coils to have a height of 25mm to 27mm and a width of 21mm to 23mm, the value of the height of the top coil to be 45mm to 47mm and the width to be 48.5mm to 50.5mm, the value of the through hole in the first and second bottom coils to have a height of 20mm to 22mm and a width of 24.5mm to 26.5mm, and the value of the thickness of the first and second bottom coils and the top coil is 0.9mm to 1.3mm. 
Kurz, however, teaches that it is known in the art for a coil (30) to have any suitable dimensions that may vary depending on application and requirements (par [39]). Kurz teaches the height and width of a coil can be between 0.25 in (6mm) to 4 in (101.6mm), and the thickness of the coil could be between 0.003 in (0.0762mm) and 0.020 in (0.5 mm). 
Thus, the combination teaches that the first and second bottom coils, the top coil and the through hole of the first and second bottom coils and top coil have overall dimensions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to that of Kurz, which teaches that coils have overall dimensions/values and that one of ordinary skill in the art would be motivated to try different values/sizes for the claimed components as part of the routine trial and error that belongs to one skilled in the art. The motivation would have been because Jung does not disclose the actual mm values and because of that one skilled in the art would be motivated to try different values/sizes noting that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 2144.05.
The combination does not explicitly disclose uses an input voltage of the inverter to control an amount of power which is transferred, wherein the input voltage has a range of 1V to 18V, wherein an operating frequency to control the amount of power is within a range of 140 kHz to 150 kHz.
Singh, however, teaches it is known in the art for the wireless power transmitter to use an input voltage (“Vin”) of the full-bridge inverter (230, par [40]; inverter 230 may be a full bridge inverter) to control an amount of power which is transferred (par [40]), wherein the input voltage has a range (pars [44, 66]; the input voltage to the inverter may be varied and has a baseline of 19V and may be adjusted up and down by a voltage difference), wherein an operating frequency to control the amount of the power is within a range (pars [40, 44, 48]; the switching frequency for the inverter is variable to control the amount of power transferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Jung’s controlling the amount of power transfer to that of Singh’s of using input voltage of the inverter and operating frequency. The motivation would have been to build a more dynamic control system of manipulating the power transferred and received in Jung’s receiver by controlling several well-known parameters of the inverter including the input voltage applied to the inverter in a well-known and well-desired fashion in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the input voltage in the range of 1V-18V and the operating frequency to be within a range of 140 kHz to 150 kHz,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836